Citation Nr: 1338144	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied, in pertinent part, service connection for PTSD.  

In November 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Nashville, Tennessee.  A transcript of the hearing is in the claims file.

This case was previously before the Board in March 2013, and was remanded for additional development.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed.

The Veteran is claiming service connection for an acquired psychiatric disorder, 
to include PTSD.  The Veteran's claimed military sexual trauma has not been corroborated.  She has also alleged that she witnessed her friend be "attacked" by a lesbian, with the incident described as a "bear hug" from which her friend was trying to get loose.  Such contention differs, however, from the information she provided during a psychiatric consultation in service in June 1966, wherein she reported having bad dreams after she "heard of a homosexual woman in the barracks."  At that time she was diagnosed with hysterical personality with hypnogenic states, underlying stressor concerning identity crisis.

Review of the record also reveals that in May 1964 she suffered a head laceration from a motor vehicle accident currently service connected for post concussion headaches resulting from that accident.

Treatment records from her National Guard service reveal no complaints or findings concerning a psychiatric disability.  On Reports of Medical History in 1978, 1979, 1983, 1987, and 1991, the Veteran denied depression, excessive worry, and nervous trouble of any sort.  Associated physical examinations revealed a normal psychiatric system.

Several examinations are of record in this case.  A private physician diagnosed PTSD in 2009, but the stressor upon which the diagnosis was based in not verified.  In August 2008 a VA neuropsychological examination yielded a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  In June 2010 a VA examination by a psychologist yielded an Axis I diagnosis of adjustment disorder with depressed mood and anxiety, and Axis II diagnosis of histrionic personality traits.  The examiner noted that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  He also stated that the Veteran's personality disorder was not incurred in or caused by service.  He did not, however, provide an opinion regarding the Axis I diagnosis of adjustment disorder with depressed mood and anxiety.  AVA psychiatric consult in February 2011 yielded diagnoses of PTSD in remission, and adjustment disorder with depressed mood and panic attacks; however, the psychiatric resident did not provide an opinion as to the relationship between the conditions and service, and the stressors upon which the opinion regarding PTSD was based considered unverified stressors.  

A VA examination was conducted by a psychologist in May 2013.  After reviewing the Veteran's medical history and examination results, the examiner noted that the Veteran did not appear to meet the criteria for PTSD.  The examiner noted that the Veteran did not report enough avoidant or hyper arousal symptoms to qualify her for the condition.  In addition, the examiner noted that her claim file does not support the occurrence of a military sexual trauma and appears void of markers suggesting the same.

The examiner noted that the Veteran appeared to be struggling with panic disorder without agoraphobia.  The panic attacks appeared mild in intensity and do not seem to interfere with your overall functioning.  The examiner noted the attacks appear to be the result of witnessing the in-service attack on her friend and that the incident is adequate to support the diagnosis.  The examiner further noted that the Veteran was diagnosed with adjustment disorder with depression and anxiety at the last VA examination in June 2010, but those symptoms appear better accounted for by a diagnosis of panic disorder.  However, the examiner did not address the more than 40 year gap since the in-service incident during which she denied experiencing any psychiatric symptomatology, as noted in her National Guard periodic examinations. 

Accordingly, the Board finds that an opinion by a psychiatrist is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records from the Memphis VA Medical Center dating since May 2013.

2.  Forward the Veteran's claim file to a VA psychiatrist to obtain an opinion as to whether a current psychiatric disorder (other than a personality disorder) is related to her military service.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the psychiatrist should provide an opinion as to whether the Veteran's diagnosed adjustment disorder with depressed mood and anxiety/panic attacks and/or panic disorder is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (a 50% probability) related to service to include the motor vehicle accident and her psychiatric complaints in 1966.  In rendering the opinion, the psychiatrist should address the in-service psychiatric consultation in 1966 noting hysterical personality after hearing of a lesbian in the barracks, the Veteran's later allegations of a lesbian putting her friend in an unwanted bear hug, the normal physical examinations from 1978 to 1991 during National Guard service, and the Veteran's denial of psychiatric symptomatology on Reports of Medical History from 1978 to 1991.  The psychiatrist should explain the reasons for the conclusion provided.

3.  After completing the above development, and any other development deemed necessary, the RO/AMC should re-adjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and an adequate opportunity to respond.  Thereafter the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


